Citation Nr: 1434227	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  14-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure; and, if so, whether service connection is warranted.

2.  Entitlement to service connection for urinary tract infection.  

3.  Entitlement to a compensable rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1962 and from March 1963 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran appeared at a videoconference hearing with the undersigned in May 2014.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a urinary tract infection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a June 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type 2.  The Veteran did not appeal that decision or submit new and material evidence.
2.  Evidence received since the June 2009 rating decision contains new assertions of exposure to herbicides on the U.S.S. McKean.

3.  The most probative evidence of record does not show the Veteran stepped foot on the landmass of Vietnam or was aboard a vessel that operated in the inland waterways or docked in Vietnam.

4.  The Veteran's diabetes mellitus, type 2, is not causally or etiologically related to his period of active service; the Veteran's symptoms of a diabetes mellitus, type 2 were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

5.  Although the Veteran's hypertension is controlled by continuous medication, historic or current diastolic pressure has not been shown to be predominately 100 or more; systolic pressure predominately 200 or more has also not been shown.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2009 rating decision to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for a compensable rating  for service-connected hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Analysis

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, was denied in June 2009 because the evidence did not show the condition was incurred in or related to active service, to include exposure to herbicides.    

Since the June 2009 rating decision, the Veteran provided the names of two ships that operated in Vietnam and were allegedly exposed to Agent Orange. 

Therefore, the additional evidence received since the June 2009 rating decision has not been previously submitted to VA and relates to whether the Veteran served on the inland waterways of Vietnam for the purpose of presumptive service connection based on herbicide exposure.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, type 2.  As a result, the evidence is new and material and the claim for entitlement to service connection for diabetes mellitus, type 2, must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for diabetes mellitus, type 2, because the RO's December 2013 adjudication in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Veteran asserts that he has diabetes mellitus, type 2, as a result of exposure to herbicides while serving in Vietnam.  The Veteran testified that while he was aboard the U.S.S. McKean, a plane flew above the ship spraying Agent Orange, which fell onto him.  The Veteran also submitted a statement in October 2012 specifying that he was on the U.S.S. McKean from June 21, 1972 through February 26, 1972.  He further indicated that he was exposed to herbicides while serving on the U.S.S. Enterprise.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Service connection can also be established through application of statutory presumptions, including for chronic diseases (such as diabetes mellitus, type 2) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).

Moreover, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  See Haas at 1193-1194; see also VAOPGCPREC7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  The Federal Circuit in Haas also held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the Board finds that the Veteran did not serve in Vietnam for the purposes of presumptive service connection based on herbicide exposure.  The Board has reviewed the Veteran's personnel records and service treatment records, which confirm the Veteran's service on the U.S.S. McKean in the "Vietnam area of operations during the months of October, 1971 - January, 1972."  The Personnel Information Exchange System (PIES) response from the  RO's official request for information on the Veteran's dates of service in Vietnam  noted that the U.S.S. McKean sailed in the official waters of Vietnam from October 12, 1971 to November 2, 1971; November 23, 1971 to December 11 1971; and from January 18, 1972 to January 24, 1972.  The findings concluded that the record did not contain enough information to confirm that the Veteran ever set foot in Vietnam.

The Veterans Benefits Administration (VBA) maintains a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents. (http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.doc).  A review of the list reveals that of the ships reported by the Veteran or listed in the service personnel records, only the U.S.S. McKean has been found to have had exposure to herbicide agents.  Specifically, the vessel operated on Mekong and Saigon River Deltas during March 14 and 15 of 1967.  Significantly, the Veteran's records and his own statements reflect he was not serving on the U.S.S. McKean at that time.

Therefore, the evidence shows that the Veteran served on several vessels, including the U.S.S. McKean, which was in waters off the shore of Vietnam.  However, the most probative evidence does not indicate that the Veteran's vessel served in Vietnam's inland waterways and was exposed to herbicide agents.

With regard to the Veteran's assertion that herbicides were sprayed on him by a passing plane, service treatment records and personnel records do not document any such incident.  Moreover, the Board acknowledges the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson with no specific scientific or chemical expertise, he is not competent to identify Agent Orange or other herbicides as they are emitted from a passing plane.  

As such, there is no presumption of herbicide exposure.  The Veteran is therefore not entitled to presumptive service connection for diabetes, type 2, on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  However, even when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee, 34 F.3d at 1043-1044.

As noted, service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases.  However, the Veteran does not contend, nor does the record reflect, that he was diagnosed with diabetes, type 2, during service or within year of separation.  Indeed, the Veteran testified that he was first diagnosed with diabetes mellitus in 1999, over twenty years after his final separation from active service, and his private physician documented treatment since 2005.  Consequently, service connection based on the presumption for chronic diseases is not warranted.  

Regarding service connection on a direct basis, service treatment records do not show complaints or treatment related to diabetes mellitus.  During both periods of active service, the Veteran's genitourinary system was consistently evaluated as clinically normal, and he repeatedly denied sugar or albumin in his urine.  

A March 2009 letter from the Veteran's private  physician, "Dr. R.B.," states that the Veteran had been receiving care for diabetes mellitus, type 2, since 2005.  The Veteran's symptoms were treated with twice daily insulin injections and Metformin.  Again, the private treatment report indicates that the Veteran's diagnosis and treatment for diabetes mellitus, type 2 began decades after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the Veteran was not exposed to herbicide agents, and there is no in-service event, injury, or disease on which to base service connection.  Moreover, the evidence does not show diabetes mellitus, type 2, developed within one year of separation from service.  As such, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type 2, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Rating Claim

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hypertension has been assigned a non-compensable rating from September 2006, forward, under Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110 or more or when systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120 or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran underwent a VA hypertension examination in October 2012.  The examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  However, the examiner also indicated the Veteran does not have a history of diastolic blood pressure elevation to predominately 100 or more.  The Veteran's documented blood pressure readings in the examination report were 130/90 in February 2012, 110/60 in June 2012, and 130/70 in October 2012.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The Veteran's virtual claims file also contains VA outpatient records from the appeal period.  The records describe the Veteran's blood pressure as controlled with medications.  Although the Veteran reported in June 2011 that his blood pressure ranged from 130/70 to 170/80, the blood pressure readings taken during treatment do not reflect such high systolic pressure.  To the contrary, the Veteran's diastolic pressure was never found to exceed 100, and there was no measured systolic pressure greater than 160.

Therefore, while the evidence shows that the Veteran takes continuous medication for his hypertension symptoms, a history of diastolic pressure predominantly 100 or more has not been shown.  Moreover, the Veteran's systolic pressure has not been shown to be predominately 160 or greater.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for service-connected hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7101; Gilbert, 1 Vet. App. at 49.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's hypertension.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Note 3 of Diagnostic Code 7101 specifically instructs the rater to evaluate hypertension separately from hypertensive heat disease and other types of heart disease.  In this regard, the Veteran's hypertensive cardiovascular disease has been separately evaluated under Diagnostic Code 7007.

Furthermore, the Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised.  The record reflects the Veteran has not asserted his hypertension precludes substantially gainful employment.  Indeed, the October 2012 VA examiner found the Veteran's condition did not impact his ability to work.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for hypertension contemplate increased blood pressure and consider the Veteran's use of medication to control symptoms.  No unusual symptoms particular to the Veteran were described during the 2012 VA examination.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2012 letter to the Veteran.  The letter specifically informed the Veteran of the evidence necessary to substantiate the claim with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment reports, and statements in support of the claim by the Veteran and his representative.  

The Veteran has not been afforded a VA examination with respect to his diabetes mellitus, type 2.  However, as discussed above, there is no competent and credible evidence of an in-service occurrence, and exposure to herbicides has also not been shown.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding his diabetes mellitus, type 2.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Moreover, the Veteran's representative was provided an opportunity for post-hearing review of the claims file to provide argument in support of the Veteran's claim.  The representative's brief was associated with the claims file and considered as part of appellate review.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence has been received to reopen service connection for diabetes mellitus, type 2, to include as due to herbicide exposure; to that extent only, the appeal is granted. 

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, is denied. 

Entitlement to a compensable rating for service-connected hypertension is denied.





REMAND

In his May 2014 testimony, the Veteran indicated that he has experienced painful urination for approximately ten years and that he had been treated for genitourinary issues in service.  Service treatment records reflect the Veteran had a vasectomy and subsequently complained of pain in the left scrotum.  A granuloma was excised.  A VA examination is needed to identify the Veteran's current symptomatology and to provide an opinion as to the etiology of any current urinary problems.  

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of any urinary tract infections or other urinary condition and to obtain an opinion as to the etiology of any urinary disability found.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Then, the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any urinary condition began during service or is otherwise linked to service, to include the Veteran's complaints made contemporaneously to his vasectomy. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


